Robert H. Dudley, Justice. A jury found the appellant guilty of burglary, rape, and aggravated robbery. The appellant contends that the evidence was insufficient to support the verdicts. We affirm the convictions. The victim testified that late one night while watching television she fell asleep on a couch in her home. She was awakened by an intruder who held a knife at her throat. The intruder never allowed her to see his face. He raped her, took her car keys, money, and handgun. Police officers testified that the appellant had the victim’s handgun in his possession when he was arrested. The appellant later confessed to the crime. Police officers testified that the confession was freely and voluntarily given.  Appellant argues that the victim failed to identify him as the assailant and, therefore, the proof was insufficient. There was substantial evidence even though the victim could not positively identify the appellant. The confession coupled with the proof by the victim that the crimes were actually committed was sufficient to sustain the conviction. McQueen v. State, 283 Ark. 232, 675 S.W.2d 358 (1984). Appellant next contends that the evidence was insufficient because his confession lacked credibility. It was for the trier of fact to resolve questions of credibility. Abdullah v. State, 281 Ark. 239, 663 S.W.2d 166 (1984). Here, there was substantial evidence from which the jury could find that the confession was freely, voluntarily, and truthfully given. Affirmed.